       Case: 3:18-cv-00321-wmc Document #: 20 Filed: 02/08/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 GRAHAM L. STOWE,

        Plaintiff,                                            OPINION AND ORDER
 v.
                                                                 No. 18-cv-321-wmc
 GREGORY VAN RYBROEK,

        Defendant.


       Pro se plaintiff Graham L. Stowe is proceeding in this civil action against defendant

Gregory Van Rybroek on a claim under Title II of the Americans with Disabilities Act and

Section 504 of the Rehabilitation Act of 1973. In particular, the court granted Stowe leave to

proceed on a claim that he was prevented from participating in recreation periods due to his

confinement in a wheelchair in August 2017. On December 14, 2020, defendant filed a motion

to compel plaintiff to sign an authorization to release his medical records. (Dkt. #16.) In

response to defendant’s motion, Stowe filed a motion for assistance in recruiting counsel,

representing that he is indigent and has limited knowledge of the law, but simultaneously

arguing that defendant’s request appears improper because defendant wants to access records

that he, the patient, is not allowed to access, and because defendant also has requested mental

health records that are not relevant to the issues in this case. (Dkt. 18.) Stowe also filed a

motion asking for an extension of time to respond to defendant’s motion. (Dkt. 19.) I am

denying Stowe’s motions and granting defendant’s motion.

       Starting with Stowe’s motion for assistance in recruiting counsel, this court may, at its

discretion, determine to help recruit counsel to assist an eligible plaintiff who proceeds under

the federal in forma pauperis statute. See 28 U.S.C. § 1915(e)(1) (“The court may request an

attorney to represent an indigent civil litigant pro bono publico.”) Stowe is proceeding in

                                               1
         Case: 3:18-cv-00321-wmc Document #: 20 Filed: 02/08/21 Page 2 of 4




forma pauperis, so he is eligible for recruitment of counsel. Before deciding whether to recruit

counsel, a court must find that the plaintiff has made reasonable efforts to find a lawyer on his

own and has been unsuccessful. Jackson v. County of McLean, 953 F.2d 1070, 1072-73 (7th Cir.

1992). Stowe represents that he wrote letters to four different law firms and has received

rejection letters from two of the firms, but that his other two letters returned to him marked

“Return to Sender.” While this court typically requires prisoners to submit the rejection letters

as evidence of their unsuccessful efforts at recruiting counsel, since Stowe signed his motion

under penalty of perjury, I conclude that Stowe has satisfied this requirement. Still, I am not

persuaded that recruitment of counsel is appropriate.

         The central question is “whether the difficulty of the case -- factually and legally --

exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the judge or

jury himself.” Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007). Stowe’s motions demonstrate

that he understands the nature of his claim well enough to object to the relevance of

defendant’s request for records. Further, his submissions are clearly written, and I note that

previously in this lawsuit Stowe demonstrated his ability to read and absorb the court’s order

requiring him to file an amended complaint. (See dkts. 7-9.) Accordingly, because Stowe has

not demonstrated that he needs the assistance of counsel to litigate this stage of this lawsuit, I

am denying his motion without prejudice to renewing it later in the case.

         As for defendant’s motion to compel, I am granting it, with a qualifier that I discuss

below.    Defendant explains that the authorization seeks release of Stowe’s health and

psychological services records maintained by the Wisconsin Department of Health Services

from August 1, 2016, to present. Defendant’s position is that because Stowe claims that his

confinement to a wheelchair began on December 23, 2016, defense counsel requested


                                                2
       Case: 3:18-cv-00321-wmc Document #: 20 Filed: 02/08/21 Page 3 of 4




disclosure of all medical information from August 1, 2016 to present. According to defendant,

Stowe did not respond to the request for a signed authorization, nor did Stowe respond to

counsel’s communications seeking his response.         Defendant argues that to adequately

investigate Stowe’s claim, in particular his claims of disability and need for accommodation, he

needs those records.

       Defendant is correct that Stowe will need to sign a medical authorization form if he

wants to succeed in his claim against defendant. Indeed, one of the elements of Stowe’s claim

requires him to prove that he suffered from a disability during the time period relevant to his

claim, and if Stowe is pursuing monetary damages, then Stowe may be seeking damages related

to emotional harm. As such, medical records--including Stowe’s psychological records--are

relevant to whether Stowe was disabled, whether he required an accommodation in 2017, and

the extent of Stowe’s damages, including any emotional or psychological damages that he might

seek to prove. The defendant is entitled to investigate these matters. Therefore, I will direct

Stowe to provide defendant’s attorney with a signed medical authorization not later than

March 1, 2021.

       Here is the qualifier: the court is not ordering Stowe to provide a signed authorization.

This court does not compel parties to disclose confidential medical or psychological records if

they choose not to do so. But plaintiff can’t have it both ways: he cannot make claims that

directly involve his medical and psychological conditions and treatment, but then refuse to

disclose his medical and psychological records to the defendant. Because defendant is entitled

to investigate each of the elements of Stowe’s claim, if Stowe chooses not to turn over the

requested records, then Judge Conley probably would grant a defense motion to dismiss this

lawsuit for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).


                                               3
      Case: 3:18-cv-00321-wmc Document #: 20 Filed: 02/08/21 Page 4 of 4




      Finally, seeing no need for Stowe to respond further to defendant’s motion to compel,

I am denying Stowe’s motion for an extension as moot.




                                         ORDER


       IT IS ORDERED that:


       1. Defendant Gregory Van Rybroek’s motion to compel (dkt. 16) is GRANTED.

       2. Not later than March 1, 2021, Plaintiff Graham Stowe either must provide to

           defendant’s attorney the signed medical records authorizations or must advise

           defendant’s attorney in writing that he has chosen not to provide the

           authorizations.

       3. Plaintiff’s motion for assistance in recruiting counsel (dkt. 18) is DENIED without

           prejudice.

       4. Plaintiff’s motion for an extension (dkt. 19) is DENIED as moot.




      Entered this 8th day of February, 2021.


                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          STEPHEN L. CROCKER
                                          Magistrate Judge




                                                4
